Citation Nr: 1017905	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  07-26 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial compensable disability rating for 
hyperhidrosis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1997 to May 
2005.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2006 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Togus, Maine.  The claims folder is currently 
under the jurisdiction of the Reno, Nevada, RO.

In March 2009, the Board remanded the issue of entitlement to 
an initial compensable disability rating for hyperhidrosis 
for additional development.  The Board is satisfied that 
there has been substantial compliance with the remand 
directives and it may proceed with review.  Stegall v. West, 
11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's service-connected hyperhidrosis is manifested 
by an inability to handle paper or tools because of moisture 
and unresponsiveness to therapy.


CONCLUSION OF LAW

The criteria for entitlement to an initial disability 
evaluation of 30 percent for hyperhidrosis have been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7832 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.

Nevertheless, the record reflects that the Veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The Veteran was notified that his claim of service 
connection was awarded with an effective date of May 5, 2005, 
the day after his discharge from service, and an initial 
rating was assigned.  He was provided notice how to appeal 
the decision, and he did so.  He was provided a statement of 
the case that advised him of the applicable law and criteria 
required for higher rating and he demonstrated his actual 
knowledge of what was required to substantiate a higher 
rating in his argument included on his Substantive Appeal.  
Although he was not provided pre-adjudicatory notice that he 
would be assigned an effective date in accordance with the 
facts found as required by Dingess, he was assigned the date 
after his discharge from service as an effective date, the 
earliest permitted by law.  38 U.S.C.A. § 5110.

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, and afforded the Veteran 
physical examinations.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran 
has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Rating for Hyperhidrosis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1.

At the time of an initial award, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

The Veteran seeks a compensable rating for his service 
connected hyperhidrosis.  Service connection for that 
disability was granted in a February 2006 rating decision, 
and an initial noncompensable rating was assigned from May 
2005. 

Under Diagnostic Code 7832, hyperhidrosis with the ability to 
handle paper or tools after therapy warrants the assignment 
of the current 0 percent disability rating.  Hyperhidrosis 
with the inability to handle paper or tools because of 
moisture and unresponsiveness to therapy, warrants the 
assignment of a 30 percent disability rating, the maximum 
evaluation allowed for this disability.  38 C.F.R. § 4.118, 
Diagnostic Code 7832.

On VA examination in December 2005, the examiner noted that 
the Veteran definitely had local hyperhidrosis involving the 
hands, feet, armpits, and the inguinal areas.  The Veteran 
had tried "to do everything to stop his excessive sweating 
in those areas, however, without any success."  

A November 2007 statement from a former service comrade of 
the Veteran noted that due to his excessive sweating, the 
Veteran would wear gloves while working on the flight line so 
that he would not drop tools into the aircraft engines or on 
other workers.  

On VA examination in February 2008, the examiner noted that 
the Veteran worked as a postal clerk.  The examiner noted 
hyperhidrosis of the palms and the feet, possibly be due to 
overactivity of the autonomic nervous system.  

Pursuant to the Board's remand, a VA examination was 
conducted in June 2009.  The Veteran reported that he worked 
at a Post Office and had to wear gloves in order to handle 
paper or tools.  He reported that he used a product called 
Dry-Sol which helped with his underarm sweating but did not 
improve his sweating of the hands or feet.  He also noted 
that he had to change socks at least once during the workday.  
On examination, the Veteran's hands and feet were mildly 
moist.  The examiner stated that the Veteran was able to 
handle tools and paper if he wore gloves.

The Board finds that the criteria for a 30 percent rating for 
hyperhidrosis are met for the entire appeal period.  
Specifically, the Veteran is unable to handle paper or tools 
without the wearing of gloves, and his therapy (the use of 
Dry-Sol) has not improved the condition of his hands or feet.  
Accordingly, an initial 30 percent rating for service 
connected hyperhidrosis is warranted.  38 C.F.R. § 4.118, 
Diagnostic Code 7832.


ORDER

An initial 30 percent rating for hyperhidrosis is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


